Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Non-Final Office Action of the instant application 17/390,719, that is a reissue of US Application No. 15/159,498 (hereinafter the ‘498 Application), filed May 19, 2016, which has been granted as US Patent Number 10,368,138 (hereinafter the ‘138 Patent) granted July 30, 2019.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this reissue proceeding and all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. 37 CFR 1.171 through 1.178 are rules directed to reissue.

Because the effective filing date of the related original patent application (15/159,498) that the reissue application is based on is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply. Instead, the earlier 'First to Invent' provisions apply.

This broadening reissue application is timely filed (7/30/2021) based on filing within two years of the issue date of US 10,369,138 B2 (7/30/2019).


Reissue Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,369,138 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 



Prosecution History
	During initial examination, the claims were originally presented, via a preliminary amendment as:
40. (New) A method for monitoring a status of a media asset, the method comprising:
determining, using a control circuitry, that a user has begun viewing the media asset and that the user has not finished viewing the media asset;
based on the determining, detecting, using the control circuitry, an upcoming change in status of the media asset; and
based on the detecting and determining, alerting, using the control circuitry, the user of the upcoming change in status, wherein alerting the user comprises enabling the user to view or record at least part of the media asset before the status changes.

Subsequently, on 10/7/2016, the claims were rejected both under 35 USC § 101, obvious-type double patenting of claims 1 and 9 of US patent No. 9,374,560, and under 35 USC § 103 (a) as being obvious over Chen et al. (U.S. Publication No. 2005/0155079) in view of McElhatten et al. (U.S. Publication No. 2003/0208763).

On 1/12/2017, the claims were amended to further specify: 

retrieving, from a database, media asset information associated with the media asset;
retrieving, for the media asset information, a play flag associated with a media asset;
determining using control circuitry, based on the play flag and the media asset information, that the user has begun viewing the media asset and that the user has not finished viewing eh media asset 

While further arguing that: 
The art fails to show or suggest “enabling the user to view or record at least part of the media asset before the status changes”
The art fails to show or suggest providing a user with an alert giving them a simultaneously displayed “view option and a record option”.   

On 5/11/2017, the previous Examiner issued a Final Office Action that removed the art rejection leaving the amended claims again rejected under 35 USC § 101.

On 10/11/2017, Patent Owner (then applicant) filed a claim set changing:
media asset information to ‘media asset metadata’
alerting the user to ‘providing, via the display device, selectable options for the user to view or record at least part of the media asset before the status changes’

On 2/9/2018, Patent Owner (then applicant) filed a claim set specifying:
‘in response to receiving a selection of at least one of the selectable options:
receiving, via signal access circuitry that is adapted to receive a media source of the media asset, media data corresponding to the media asset; and
performing at least one of generating for display, via the electronic display device, the received media data and storing the received media data to a storage device.’

On 7/3/2018, Patent Owner (then applicant) filed a claim set specifying:
‘based on the determining, retrieving, using the control circuitry, program data that is indicative of whether a status of the media asset is scheduled to change; 

determining whether the program data indicates the status of the media asset is scheduled to change;

in response to determining that the program data indicates the status of the media asset is scheduled to change, generating for display, at an electronic display device and using the control circuitry, alerting information to the user of the upcoming change in status;’

On 12/7/2018, Patent Owner (then applicant) filed a claim set specifying:
‘receiving, form a data source, status data from the media asset;’
And later:
‘determining, from the status data for the media asset, whether the status of the media asset is scheduled to change,’

	On 3/7/2019, a Notice of Allowance issued removing the 101 rejection, while not providing any further reasons for allowance. 

Oath / Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because it fails to identify at least one correctable error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  

It is not sufficient for an oath or declaration to rely solely on removing language which was previously surrendered in the application for the patent.  Specifically, the declaration notes the broadening of claims 1 and 10 comes by omitting “retrieving, from a database, media asset metadata associated with the media asset; retrieving, from the media asset metadata, a play flag associated with the media asset”.  As noted in the above Prosecution History section, these limitations where previously surrendered and therefore are ineligible for removal.

Accordingly, Claims 1-38 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  


Recapture 
Claims 19-38 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the prosecution of the ‘138 Patent (Application No.15/159,498), the Patent owner argued that the added limitations (detailed above) differentiated the claims from the prior art or aided in overcoming the 101 rejection.  Below the Examiner goes through analysis of the three step test for recapture laid out in In re Clement:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(1) First, it was determined, in what respect, the reissue claims are broader in scope than the original patent claims. In the instant case the claims no longer include:
receiving, from a data source, status data for the media asset;
retrieving, from a database, media asset metadata associated with the media asset;
retrieving, from the media asset metadata, a play flag associated with the media asset;
determining, using control circuitry, based on the play flag and the media asset metadata, that a user has begun viewing the media asset and that the user has not finished viewing the media asset;
based on the determining, retrieving, using the control circuitry, the status data that is indicative of whether the status of the media asset is scheduled to change;
determining, from the status data for the media asset, whether the status of the media asset is scheduled to change;
in response to determining that the status of the media asset is scheduled to change, generating for display, at an electronic display device and using the control circuitry, alerting information to the user of the upcoming change in status;
providing, via the electronic display device, selectable options for the user to view or record at least part of the media asset before the status changes; and
in response to receiving a selection of at least one of the selectable options:
     receiving, via signal access circuitry that is adapted to receive a media source of the media asset, media data corresponding to the media asset; and
     performing at least one of generating for display, via the electronic display device, the received media data and storing the received media data to a storage device

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(2) Next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.  Here the below limitations were added to the independent claim 40 in the parent case to distinguish the '498 Application over the prior art and or overcome the 101 rejection:
receiving, from a data source, status data for the media asset;
retrieving, from a database, media asset metadata associated with the media asset;
retrieving, from the media asset metadata, a play flag associated with the media asset;
determining, using control circuitry, based on the play flag and the media asset metadata, that a user has begun viewing the media asset and that the user has not finished viewing the media asset;
based on the determining, retrieving, using the control circuitry, the status data that is indicative of whether the status of the media asset is scheduled to change;
determining, from the status data for the media asset, whether the status of the media asset is scheduled to change;
in response to determining that the status of the media asset is scheduled to change, generating for display, at an electronic display device and using the control circuitry, alerting information to the user of the upcoming change in status;
providing, via the electronic display device, selectable options for the user to view or record at least part of the media asset before the status changes; and
in response to receiving a selection of at least one of the selectable options:
     receiving, via signal access circuitry that is adapted to receive a media source of the media asset, media data corresponding to the media asset; and
     performing at least one of generating for display, via the electronic display device, the received media data and storing the received media data to a storage device

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(3) Finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.   In this regard, the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, specifically noting:
determining an expiration date
comparing a present date to the expiration date and determining if within a threshold
providing an indication accordingly

  Therefore, the Examiner issued the patent claims on the basis that the limitations corresponding to the added limitations patentably distinguish the claimed invention from the prior art and were necessary to overcome the 101 rejection. The reissue claims does not recite these limitations. Accordingly, claims 19-38 are rejected under 35 U.S.C. 251 for attempting to recapture surrendered subject matter.

Claim Rejections - 35 USC § 101
II. RELEVANT LAW

Section 101 also "contains an important implicit exception: Laws of nature, natural phenomena, and abstract ideas are not patentable." Alice Corp. Pty. Ltd  v. CLS Bank Int'!, 134 S. Ct. 2347, 2354 (2014) (quoting Association for  Molecular Pathology v. Myriad  Genetics, Inc., 133 S. Ct. 2107, 2116 (2013)) (internal quotation marks and brackets omitted). "[T]he concern that drives this exclusionary principle  [i]s one of pre-emption." Alice, 134 S. Ct. at 2354 (citing Bilski v. Kappos, 561 U.S. 593, 611-12 (2010)). These categories are not patent-eligible because "they are the basic tools of scientific and technological work" "free to all men and reserved exclusively to none." Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1293 (2012) (citations omitted). Allowing patent claims for laws of nature, natural phenomena, and abstract ideas "might tend to impede innovation more than it would tend to promote it[,]" thereby thwarting the primary object of the patent laws. Id. The Supreme Court has "repeatedly emphasized this . . . concern that patent law not inhibit further discovery by improperly tying up the future use of ' these building blocks of human ingenuity. Id. at 1301; see also O'Reilly v. Morse, 56 U.S. 62 (1853).
However, the Court has also recognized the need to "tread carefully in construing this exclusionary principle lest it swallow all of patent law." Alice, 134 S. Ct. at 2354 (citation omitted). The Supreme Court recognized that, at some level, "all inventions . . . embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Mayo, 132 S. Ct. at 1293. Thus, an invention is not rendered ineligible for patent simply because it involves a law of nature, natural phenomena, or abstract idea. See Diamond v. Diehr, 450 U.S. 175, 187(1981). Applications of such concepts "to a new and useful end" remain eligible for patent protection. Gottschalk v. Benson, 409 U.S. 63, 67 (1972). Thus, in applying the § 101 exception, the Court must distinguish between patents that claim the "building block[ s]" of human ingenuity and those that integrate the building blocks into something more, thereby transforming them into a patent-eligible invention. Alice, 134 S. Ct. at 2354 (citing Mayo, 132 S. Ct. at 1303, 1294).


In Alice, the Supreme Court identified a "framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." 134 S. Ct. at 2355 (citing Mayo, 132 S. Ct. at 1296-97). This framework reflects the two-part analysis utilized by the Supreme Court in Mayo.
Under the Mayo / Alice test, a court must first ask if the claim is "directed to one of those patent-ineligible concepts"-a law of nature, natural phenomenon, or abstract idea. Alice, 134 S. Ct. at 2355. If it is, the court moves to the second step. At step two, the court asks "[w]hat else is there in the claims before us?" Mayo, 132 S. Ct. at 1297. To answer that question, the court considers the elements of each claim both individually and "as an ordered combination" to determine whether the additional elements "transform the nature of the claim" into a patent­eligible application of the patent-ineligible concept. Id. at 1297-98. This analysis serves as a search for an " 'inventive concept' "- i.e. an element or combination of elements "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Id. at 1294.

  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed toward a system and method to ‘cause the display of an indication’. This judicial exception is not integrated into a practical application because there is no direct tie to any special purpose hardware / software to affect the display. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Subject Matter Eligibility Standard
In the Supreme Court’s decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. (“Alice Corp."), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __(2012) (Mayo), to analyze claims directed towards laws of nature and abstract ideas.  Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). 
When considering subject matter eligibility under 35 U.S.C. 101, the basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). First, it must be determined (in Step 1) whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  Second, if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). Under the two-part analysis for judicial exceptions it is first determined (in Step 2A) whether the claims are directed to a judicial exception (i.e. a law of nature, natural phenomenon, or abstract idea). If the claim is determined to be directed to a judicial exception, a determination is then made (in Step 2B) as to whether any element or combination of elements in the claim is sufficient to ensure that the claim amounts to significantly more than the abstract idea. See “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 Fed. Reg. 241 (Dec. 16, 2014), pp. 74621-74624. As discussed below, the claims are directed to an abstract idea, and the claims do not recite additional elements or combination of elements that amount to significantly more than the abstract idea. 

Examples of abstract ideas referenced in Alice Corp. Include: 
a. Fundamental economic practices; 
b. Certain methods of organizing human activities; 
c. An idea itself; and 
d. Mathematical relationships/formulas.

Limitations reference in Alice Corp. that may be enough to qualify as “significantly more” when the claim features include, as non-exclusive examples:
a. Improvements to another technology or technical field;
b. Improvements to the functioning of the computer itself;
c. Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Examples that are NOT enough to qualify as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive examples:
a. Adding words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer;
b. Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.



Analysis
The following analysis is based on the “2014 Interim Eligibility Guidance Quick Reference Sheet,” (http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf) and the “July 2015 Update: Subject Matter Eligibility", (hereinafter: July 2015 Guidance), available at http://www.uspto.gov/sites/default/files/documents/ieg-july-2015-update.pdf.


Claims 19 and 29 (the independent claims) pertain to a method and a system (Step 1), respectively, for causing a display of an indication of a chance to access a content item.  The method and system are said to include the steps/components determining an expiration date, a comparison of the expiration date to the current date, and a determination if the date falls within a threshold period.
Here the sequence of steps are directed to a familiar class of claims “directed to” a patent-ineligible concept which has been viewed by the courts to be abstract (Step 2A). The focus of the asserted claims, as illustrated by the claims quoted above, is on collecting information (get expiration date), analyzing it through calculation means (compare), and outputting results of the collection and analysis (display alert).  Specifically, the case parallels the fact patterns in Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis), and Digitech (organizing information through mathematical correlations).
The additional claim elements (Step 2B) of the communication circuitry and control circuitry are merely generic computer components, where these claims elements are not sufficient to amount to significantly more than the judicial exception.  Taking the elements both individually and as a combination, the additional method steps only provide generic computer components. The claim as a whole does not amount to significantly more than the abstract idea itself.  Dependent claims do not add significantly more than the abstract idea presented in the parent claims and are therefore rejected for the same reasons. 

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-24 and 29-34 are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chen et al., Publication No.: 2005/0155079, herein after Chen.

With regard to claims 19 and 29, which teach a method and system comprising: determining an expiration date after which a content source ceases to offer a content stream for a content item:  comparing a present date to the expiration date; determining, based on the comparing, that the present date falls within a threshold period before the expiration date; Chen teaches, in paragraphs 43, 45, 46, 52 and 53, a method and system for managing program assets, where metadata is stored in association with the program assets.  Here each asset as an associated ‘availability period’ (a period of time a assets is available to be viewed), where this further includes an ‘availability data’ which may or may not correspond with an ‘expiration date’.   When the availability period is within a predetermined period of time of ending for a particular piece of content, the cable system may warn users who have selected the content but have not yet viewed it that the content will unavailable after a particular data and time.  Chen further teaches the communication and control framework to provide the described method (see paragraphs 32-33 and figures 1 and 2).
With regard to claims 19 and 29, which further teach in response to determining that the present date falls within the threshold period, causing display of an indication of a chance to access the content item from the content source before the expiration date, Chen teaches, in paragraphs 46 and 47, that in response to determining expiration time a media asset is within a predetermined period of time from the current time providing a show list to enable the user to view the asset, during the availability period. 
While Chen teach alerting a user when within a predetermined time period from when the media item expires, Chen doesn’t specifically state that the availability period is within a ‘predetermined period of time’ of ending is based off of the ‘present date’, it would be obvious to one of ordinary skill in the art at the time that the ‘predetermined period of time’ from when the availability ends is calculated from the present time/date.  Paragraph 14, further lays out that the ‘date’ in Chen corresponds to both a ‘date and time’.


With regard to claims 20 and 30, which further teach further comprising:
selecting the content item:  in response to selecting the content item, retrieving status information for the content item: and wherein the expiration date is determined based on the retrieved status information, Chen teaches, in paragraphs 43 and 52, providing asset metadata along with the asset, where the asset metadata includes air date from which expiration date is calculated.

With regard to claims 21 and 31, which further teach, further comprising:  determining that the content source will cease to offer content streams for additional content items after the expiration date; selecting, based on user preference metadata, a plurality of content items from the additional content items; and causing to be provided an indication that the content source will cease to offer content streams for each of the plurality of content items after the expiration date, Chen teaches, in paragraphs 45 and 47, providing expiration checking an notification for items on the users ‘show list’ or videos the user has started watching. 

With regard to claims 22 and 32, which further teach wherein the indication comprises an alert of a status change for the content item, Chen teaches, in paragraphs 45-57, alerting a user when a previously viewed / show list program moves to an alert status state. 

With regard to claims 23 and 33, which further teach wherein the indication comprises a selectable option to access the content item, Chen teaches, in paragraphs 46 and 47, that in response to determining expiration time a media asset is within a predetermined period of time from the current time providing a show list to enable the user to view the asset, during the availability period.

With regard to claims 24 and 34, which further teach wherein the selectable option is an option to perform one of presenting the content stream and storing a copy of the content item, Chen teaches, in paragraphs 45-57, enabling the user to view the program directly or store the program for later viewing. 




Claims 25-28 and 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., Publication No.: 2005/0155079, herein after Chen and Hartselle et al., Publication No.:  2006/0143664, hereinafter Hartselle.

With regard to claims 25 and 35, which teaches wherein the indication comprises a selectable option to purchase a product related to the content item, Hartselle teaches and interactive media control system providing a user with alerts notifying them of soon to be expired media items of interest where they will soon lose functionality with the media item (see paragraphs 15 and 71), similar to that of Chen.  Hartselle further teaches prompting a user with an option to purchase the media item (see paragraph 71).  It would have been obvious to one of ordinary skill in the art with the teaching of Chen and Hartselle before them at the time of the invention to enable the purchasing of the media item, described in Hartselle, in the media management system of Chen.  One would have been motivated to make said combination so as to enable a user an option to purchase an item no longer available for regular stream viewing, enabling the user to still view the item while compensating the media provider for providing the media item outside of its viewing period.  


With regard to claims 26 and 36, which teaches wherein causing display of the indication comprises at least one of causing display of the indication during playback of content and causing display of the indication on a display window, Hartselle teaches an interactive media control system providing a user with alerts notifying them of soon to be expired media items of interest where they will soon lose functionality with the media item (see paragraphs 15 and 71), similar to that of Chen.  Hartselle further teaches providing the alert during the playback of media (see paragraph 70).  It would have been obvious to one of ordinary skill in the art with the teaching of Chen and Hartselle before them at the time of the invention to enable the alert during the playback of a media item, described in Hartselle, in the media management system of Chen.  One would have been motivated to make said combination so as to enable a user to be provided with alerts without taking them away from what they are currently viewing.

With regard to claims 27 and 37, which teaches wherein the indication is displayed simultaneously with a portion of another content item, Hartselle teaches an interactive media control system providing a user with alerts notifying them of soon to be expired media items of interest where they will soon lose functionality with the media item (see paragraphs 15 and 71), similar to that of Chen.  Hartselle further teaches providing the alert during the playback of media (see paragraph 70).  It would have been obvious to one of ordinary skill in the art with the teaching of Chen and Hartselle before them at the time of the invention to enable the alert during the playback of a media item, described in Hartselle, in the media management system of Chen.  One would have been motivated to make said combination so as to enable a user to be provided with alerts without taking them away from what they are currently viewing.

With regard to claims 28 and 38, which teaches wherein the indication is a first indication, the method further comprising: determining an alternative content source that provides the content item after the expiration date; and causing display of a second indication about the content item provided by the alternative content source, Hartselle teaches an interactive media control system providing a user with alerts notifying them of soon to be expired media items of interest where they will soon lose functionality with the media item (see paragraphs 15 and 71), similar to that of Chen.  Hartselle further teaches determining an alternate means of providing the content item and allowing a user to purchase the media item and view it from the alternate source (see paragraph 71).  It would have been obvious to one of ordinary skill in the art with the teaching of Chen and Hartselle before them at the time of the invention to enable the purchasing and view the media item from an alternate source, as described in Hartselle, in the media management system of Chen.  One would have been motivated to make said combination so as to enable a user an option to purchase an item no longer available, enabling the user to still view the item while compensating the media provider for providing the media item outside of its viewing period.  



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed, for similar reasons as those used during original examination of the ‘498 application.  With respect to the claims, neither the prior art of record relied upon by the previous Examiner during original Examination [Chen et al. (U.S. Publication No. 2005/0155079) / McElhatten et al. (U.S. Publication No. 2003/0208763], nor the Patent Documents discovered / discussed during the present Reissue [Hartselle et al. (Publication No.:  2006/0143664) / Swix et al. (Patent No.: 6,609,253)] specifically teach or suggest the limitations as recited in the claims.

The Examiner notes that full faith and credit should be given to the search and action of a previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general, an examiner should not take an entirely new approach or attempt to reorient the point of view of a previous examiner, or make a new search in the mere hope of finding something. Amgen, Inc. v. Hoechst Marion Roussel, Inc., 126 F. Supp. 2d 69, 139, 57 USPQ2d 1449, 1499-50 (D. Mass. 2001).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary:
	Claims 1-18 are ALLOWED.
	Claims 19-38 are REJECTED.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Please note the relevant cited prior art listed on the accompanying Notice of References Cited (Form PTO-892). Said cited prior art specifically teaching systems for managing media assets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS G BONSHOCK/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
Conferees:
/JOSHUA D CAMPBELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992